fiL
                                STATE OF MINNESOTA                          December 30, 2015

                                                                               Om:cEOF
                                  IN SUPREME COURT                         API!'B.lA'IECouna

                                         A15-1048


In re Petition for Disciplinary Action against
Douglas A. Ruhland, a Minnesota Attorney,
Registration No. 0094328.


                                         ORDER


       The Director of the Office of Lawyers Professional Responsibility has filed a second

amended petition for disciplinary action alleging that respondent Douglas A. Ruhland

committed professional misconduct warranting public discipline-namely, representing a

client with a conflict of interest, entering into business transactions with a client without

providing the required written disclosures and without obtaining written informed consent,

and misappropriating client funds, see Minn. R. Prof. Conduct 1.7(a), 1.8(a), 1.15(b),

1.15(c)(3 ), and 8.4( c); failing to keep trust account books and records, having shortages in

trust accounts, and misappropriating client funds, see Minn. R. Prof. Conduct 1.15(c)(3),

1.15(h), as interpreted by Appendix 1 thereto, and 8.4(c); and failing to cooperate in

disciplinary investigations, see Minn. R. Prof. Conduct 8.1(b); Rule 25, Rules on Lawyers

Professional Responsibility (RLPR).

       The respondent and the Director have entered into a stipulation for discipline, in

which respondent waives his right to answer the second amended petition for disciplinary

action, waives his procedural rights pursuant to Rule 14, RLPR, and acknowledges that the
allegations in the second amended petition for disciplinary action will be deemed admitted.

The parties jointly recommend that the appropriate discipline is disbarment.

       This court has independently reviewed the file and approves the jointly

recommended disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED THAT:

       1.        Respondent Douglas A. Ruhland is disbarred, effective 14 days from the date

of this order;

       2.        Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals); and

       3.        Respondent shall pay $900 in costs and $80 in disbursements pursuant to

Rule 24, RLPR.

       Dated: December 30, 2015                    BY THE COURT:


                                                   0~1-i-
                                                   David R. Stras
                                                   Associate Justice




                                              2